Exhibit 10.1:


FIRST AMENDMENT
TO THE
OIL-DRI CORPORATION OF AMERICA DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective April 1, 2003)
 
The Oil-Dri Corporation of America Deferred Compensation Plan, as amended and
restated effective April 1, 2003 (the “Plan”), is hereby further amended,
effective as herein provided, as follows:


1. Section 2.11 is amended, effective January 1, 2007, to read as follows:


“2.11 Eligible Employee or Director generally means each employee of an Employer
who is at a salary grade of Grade 11 or higher at the time he or she elects to
make Elective Deferrals or a non-employee who is a member of the Company’s Board
of Directors. The Company reserves the right to from time to time extend
eligibility to participate in the Plan to a management employee of the Company
who is at a salary grade less than Grade 11.
 
2. Section 2.19 is amended, effective April 1, 2003, to read as follows:
 
2.19 Unforeseen Emergency has the meaning set forth in Section 7.6.”
 
IN WITNESS WHEREOF, the Company has caused this First Amendment to be adopted by
unanimous written consent of the Executive Committee of the Board of Directors
this 12th day of December, 2006, and executed by the signature of a duly
authorized executive officer to be effective as provided herein.



   
COMPANY:
     
Date: December 13, 2006
 
OIL-DRI CORPORATION OF AMERICA
     
Attest By:
/s/ Maryon L. Gray
 
By:
/s/ Charles P. Brissman
 
Maryon L. Gray
Assistant General Counsel and Assistant
Secretary
   
Charles P. Brissman
Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------

